Citation Nr: 1511255	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1972.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for the cause of the Veteran's death.  The same opinion granted entitlement to death pension.  The claim is currently properly before the Lincoln, Nebraska RO.

The claim of entitlement to service connection for the Veteran's cause of death was denied by the Board in April 2011.  In the August 2012 decision, the RO reopened the claim and denied it on the merits.  When a claim has been previously disallowed, VA lacks jurisdiction to consider the claim again unless new and material evidence was received.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Thus, while the RO addressed the claim on the merits, the Board must address the "new and material evidence" requirement in this decision.

The appellant appeared and testified at a personal hearing in March 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.

The issue(s) of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2011 decision, the Board denied the appellant's claim for service connection for the Veteran's cause of death; the appellant did not appeal this decision.

2.  The evidence received since the April 2011 Board decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the Veteran's cause of death.


CONCLUSION OF LAW

1.  The April 2011 Board decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2014).
 
2.  New and material evidence has been received to reopen the claim of service connection for the Veteran's cause of death.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105; 38 C.F.R. §§ 3.156, 3.159.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim to reopen a claim of entitlement to service connection for the Veteran's cause of death, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

A Board decision is final and not subject to revision on the same factual basis unless a timely appeal is filed with the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7104.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

The Court of Appeals for Veterans Claims (the Court) has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In February 2011, the Board denied entitlement to service connection for the cause of the Veteran's death, finding that diabetes was not a contributing factor in the Veteran's death and that his death was not otherwise related to his service.  

Evidence available at the time of the April 2011 Board decision included private end-of-life treatment records, the Veteran's death certificate, Nebraska Heart Institute records from 2008, private treatment records from Dr. T.D.B., a positive July 2008 medical opinion from Dr. T.D.B., and negative November 2008 and October 2009 VA medical opinions.

Evidence that has been added to the claims file since the April 2011 Board decision includes statements from the appellant, an article on aortic valve stenosis, a June 2008 autopsy report, two additional positive cause of death opinions from Dr. T.D.B. (June and August 2013), a November 2013 VA negative death opinion, and a March 2014 opinion from Dr. T.D.B. diagnosing the Veteran with diabetes and connecting his diabetes to his cause of death.  The March 2014 opinion included a graph of the Veteran's blood sugar readings.  Additionally the appellant provided testimony regarding her claim, to include statements regarding the Veteran's Vietnam service, his exposure to Agent Orange, and her theory of entitlement for his cause of death.

The evidence submitted since April 2011 Board decision must be presumed to be credible for purposes of a claim to reopen.  The new evidence includes three opinions from Dr. T.D.B. regarding how the Veteran's death may be a result of his diabetes.  Diabetes is an Agent Orange presumptive illness.  The Veteran served in from August 1966 to December 1967, and his exposure to herbicides is conceded.  As this evidence raises the possibility of a link between the Veteran's death and service, the Board finds that the Veteran has submitted new and material evidence.

The claim of entitlement to service connection for the Veteran's cause of death is reopened on the basis of new and material evidence.  The cause of death claim will be further addressed on REMAND, as described below.


ORDER

New and material evidence having been submitted, the request to reopen the claim of entitlement to service connection for cause of death; to that extent only, the appeal is granted.


REMAND

The Veteran died in June 2008, and his death certificate notes that his immediate cause of death was cardiopulmonary arrest, due to dysrhythmia-ventricular fibrillation.  End of life records from the Nebraska Heart Institute noted that the Veteran had a fever, and bacterial endocarditis was suspected but testing did not support that diagnosis. 

In May 2008, the Veteran's ejection fraction was 45%, and he had minimal tricuspid regurgitation and mitral regurgitation.  He underwent Mosaic tissue aortic valve replacement with a bicuspid aortic valve in March 2007.  Despite testing showing that he did not have bacterial endocarditis he continued to have a fever, and sought treatment with Dr. T.D.B just prior to his death.  

An autopsy is of record, which noted that a specific cause of death was not found at the autopsy table.  There was endocarditis of one aortic valve leaflet with a small vegetation on the proximal or luminal surface.  Emboli to other organs from the vegetation were not found.  The autopsy physician found that the cause of death was myocarditis.

In July 2008, Dr. T.D.B. provided a statement that the Veteran had diabetes mellitus, and that it was "within reasonable medical evidence [that the diabetes mellitus] contributed to his death."

In November 2008, a VA physician reviewed the claims file to provide a cause of death opinion.  The physician noted that the Veteran was found to have a questionable faint systolic murmur on his 1965 induction evaluation.  He had no other cardiac complaints/treatment/notations in service.  He noted that the Veteran had a number of severe medical illnesses and that hyperglycemia was mentioned in early 2007.  The physician found that "throughout all those hospitalizations and specialty visits, there was never any treatment prescribed for diabetes...diabetes was never specifically diagnosed."  As there was no treatment or specific mention of diabetes in his extensive medical records, "it does not appear that his death was related to any diabetes or diabetic complications."  He found that diabetes was not a contributing factor to the Veteran's death.

In October 2009, a second VA cause of death opinion was provided.  The VA physician noted that there was no "documentation at all that stated that [the Veteran] was a long-standing diabetic."  Hyperglycemia was mentioned somewhat recent [to his death].  The examiner noted that "diabetes was never specifically diagnosed/treated...[no] diabetic issues were major contributing factors to his cause of death.  His cause of death was due to multiple underlying medical issues, and even though diabetes can certainly play into some of these, it did not appear that the diabetes was a MAJOR contributing factor."  (Emphasis in the original).

Dr. T.D.B. provided an additional opinion in June 2013 linking the Veteran's death to his service.  He found that the Veteran had hyperlipidemia, coronary artery disease with ischemia and diabetes mellitus.  "His ultimate death came from ventricular fibrillation secondary to his cardiomyopathy....his death was a result of his multiple comorbid diseases including congestive heart failure, hypertension, hyperlipidemia, diabetes mellitus, cardiomyopathy and aortic valve disease (a history of bicuspid aortic valve), as well as obesity."

Dr. T.D.B. followed up his June 2013 opinion in August 2013 by citing references to studies that showed a link between diabetic persons and ventricular dysfunction, and "idiopathic cardiomyopathy of diabetes."  He also noted that "although we surmised coronary artery disease on [the Veteran], a heart catheterization 3/2007, actually showed normal coronary arteries."  As he had normal coronary arteries, Dr. T.D.B. found that "his hyperglycemia had a great deal to do with his cardiomyopathy, which lead to his death."  He also noted his understanding that VA linked exposure to herbicides in Vietnam to a predisposition for hyperglycemia and diabetes. 

A November 2013 VA opinion noted that the Veteran had "congenital bicuspid valve" that was replaced in 2007, and that at the time of the replacement he was noted to have "essentially normal coronary arteries without evidence of coronary artery disease."  The VA physician found that diabetes was not "clearly diagnosed" in the patient record and that it was mentioned little during his treatment, to include a lack of treatment.  The physician found that the May 2008 EF of 45% was "more than likely from a history of valvular cardiomyopathy from the [Veteran's] congenital bicuspid valve...it is the opinion of this medical examiner that there is not enough history and documentation to support a diagnosis of diabetes and therefore cannot be linked to any cardiomyopathy or cause of death."  The physician found that the cause of death was less likely related to his hyperglycemia, and that his "valvular cardiomyopathy was as likely as not related to the cause of death which is from the Veteran's congenital bicuspid aortic valve."

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection for a congenital defect, however, may be awarded if it is shown that such congenital defect was aggravated through superimposed injury during active service.  See VAOPGCPREC 82-90 (July 18, 1990).  The Board notes that congenital defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  

In March 2014, Dr. T.D.B. provided a graph of the Veteran's glucose readings to support his statement that the Veteran had a diagnosis of diabetes.  In an accompanying letter, he noted that the Veteran's fasting blood sugars of 145 dated back to February 2008, and that they remained high in April 2008 despite "intervention."  He noted that the Veteran "clearly met the criteria for diabetes and had cardiomyopathy, which [he felt] was a result of his hyperglycemia from his diabetes.  His death ultimately was a result of his diabetes with cardiomyopathy and associated aortic valve disease, status-post aortic valve replacement, congestive heart failure, hypertension and hyperlipidemia."

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.

The Board notes that ischemic heart disease (coronary artery disease, arteriosclerotic heart disease, and congestive heart failure), and diabetes mellitus, type II are diseases associated with presumptive service connection as due to herbicide exposure under 38 C.F.R.§ 3.309(e).

As noted, the claims file contains conflicting opinions regarding whether the Veteran's cause of death may be related to a diagnosis of diabetes, or to hyperglycemia.  The most recent private opinion included a graph of glucose readings to support a statement that the Veteran's had diabetes, and that his diabetes contributed to his death.  Additionally, the Veteran's treatment records contain "diagnoses" of coronary artery disease, although the most recent statements by Dr. T.D.B. and the VA physician indicate that the Veteran did not have coronary artery disease.  Lastly, the 2008 VA physician noted that the Veteran was "noted" to have a heart murmur on entrance into service, but none of the medical opinions address whether his "congenital bicuspid valve" was related to this notation of a murmur, and whether his service or exposure to herbicides may have aggravated his congenital heart valve.  On remand, an additional VA cause of death opinion should be obtained.


Accordingly, the case is REMANDED for the following action:

1. Obtain the following opinions from a VA physician with the appropriate expertise.  The entire claims file, including virtual records and a copy of this REMAND, must be made available to the examiner for review in conjunction with the examination.  Following a thorough review of the evidence, the examiner is requested to answer the following questions: 

(a) What specific types of heart disease/disorders did the Veteran have at the time of his death? 

The examiner is specifically requested to indicate whether the Veteran had ischemic heart disease/coronary artery disease. 

(b) If the Veteran had ischemic heart disease/coronary artery disease, then was it at least as likely as not (50 percent probability or greater) that the Veteran's ischemic heart disease/coronary artery disease:

(i)  contributed substantially or materially to cause death; 
(ii) combined to cause death; 
(iii) aided or lent assistance to the production of death; 
(iv) resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death; or 
(v) was of such severity as to have a material influence in accelerating death? 

(c) Did the Veteran have diabetes mellitus, type II? 

If not, please reconcile your opinion with the opinion from Dr. T.D.B. indicated that the Veteran's glucose levels were high enough for a diagnosis of diabetes mellitus v. hyperglycemia.

(d) If the Veteran had diabetes mellitus, type II, then was it at least as likely as not (50/50 probability or greater) that the Veteran's diabetes mellitus:

(i)  contributed substantially or materially to cause death; 
(ii) combined to cause death; 
(iii) aided or lent assistance to the production of death; 
(iv) resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death; or 
(v) was of such severity as to have a material influence in accelerating death? 

Please address the positive cause of death statements linking diabetes/hyperglycemia and the Veteran's death made by Dr. T.D.B. in responding to this question.

Given that the Veteran's service entrance examination noted a heart murmur.  Please respond to the following inquiries:

(a) Is it likely that the heart murmur was an finding associated with his congenital bicuspid heart valve?  

(b) Is a bicuspid heart valve a congenital defect? 

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service (to include exposure to Agent Orange or other herbicides) aggravated his congenital heart valve with a superimposed injury, such that it contributed substantially or materially to cause death; combined to cause death; aided or lent assistance to the production of death; resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death; or was of such severity as to have a material influence in accelerating death?

A rationale must be provided for each opinion that is rendered.

2.  When the development requested has been completed, any other development as may be indicated, and the AOJ has ensured compliance with the requested action, readjudicate the claims on appeal.  If the claims remain denied, a supplemental statement of the case must be provided to the appellant and her representative. After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


